Justice Stevens,
dissenting.
After the Court of Appeals denied the Government’s petition for rehearing in this case, the Government voluntarily moved to dismiss the indictments. On January 12, 1983, the District Court granted that motion. No one has ever challenged the effectiveness of the District Court’s order of dis*1128missal, or sought to set it aside, either by a request for rehearing in that court or by direct review on appeal. It is, therefore, perfectly clear that this litigation terminated a long time ago. Nothing remains to be decided on the merits with regard to United States v. Ross or any other issue.